 



EXHIBIT 10.1

 

EXECUTION COPY

 





EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of February 25, 2020, with an effective date of March 23, 2020 (the
“Effective Date”), by and between AudioEye, Inc., a Delaware corporation with an
address at 5210 E. William Circle #750, Tucson, AZ 85711 (the “Company”), and
Heath Thompson, a natural person (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, Executive desires to be employed by the Company as its Chief Executive
Officer (the “Position”) and the Company wishes to employ Executive in such
capacity.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the Company
and Executive hereby agree as follows:

 

1.       Employment and Duties. The Company agrees to employ Executive and
Executive agrees to serve in the Position. Executive shall report to the Board
of Directors of the Company (the “Board”). The duties and responsibilities of
Executive shall include the duties and responsibilities typical of a Chief
Executive Officer and such other duties and responsibilities as the Board, or
the Executive Chairman of the Board, or the Chairman of the Board may from time
to time reasonably assign to Executive.

 

Executive shall devote all of his business time, attention, and energies to the
business of the Company, provided that nothing in this Section 1 shall prohibit
Executive from (a) serving as a director or trustee of any charitable or
educational organization or (b) engaging in additional activities in connection
with personal investments and community affairs, as long as these additional
activities do not materially interfere, individually or collectively, with the
performance of the duties and responsibilities of Executive, and these
activities are not inconsistent with Executive’s duties under this Agreement and
do not violate the terms of Section 14.

 

2.       Term. This Agreement and Executive’s employment shall commence on the
Effective Date and shall continue for a period of one (1) year (the “Initial
Term”) unless earlier terminated pursuant to Section 6 or Section 12. Unless
either party gives the other written notice of termination of the Agreement at
least thirty (30) days before the expiration of the Initial Term (a “Non-Renewal
Notice”), this Agreement will be automatically renewed for an additional one (1)
year term (the “Subsequent Term”), unless earlier terminated pursuant to Section
6 or Section 12. Unless either party provides a Non-Renewal Notice to the other
before the expiration of the Subsequent Term, this Agreement will be
automatically renewed for successive additional one (1) year terms (each such
term referred to as an “Additional Term”), unless earlier terminated pursuant to
Section 6, Section 12, or either party gives a Non-Renewal Notice before the
expiration of the relevant Additional Term. The “Term” shall mean the Initial
Term plus any time after the Initial Term that Executive is employed by the
Company, including but not limited to the Subsequent Term and any relevant
Additional Terms. For the avoidance of doubt, the restrictions in Sections 13
and 14 of this Agreement that apply after employment ends, and the provisions of
Sections 9 and 17, shall survive the expiration of the Term.

 



1 

 

 

3.       Place of Employment. Executive’s job site shall be at the AudioEye
satellite corporate office, or such other location where the Board may decide to
establish operations, within the metropolitan area of Atlanta, Georgia. The
parties acknowledge, however, that Executive may be required to travel in
connection with the performance of his duties hereunder.

 

4.       Base Salary. For all services to be rendered by Executive pursuant to
this Agreement, the Company agrees to pay Executive a base salary (the “Base
Salary”) during the Term at an annual rate of $400,000 per year unless the
parties mutually agree to modify the Base Salary prior to the commencement of
the next applicable Additional Term. The Base Salary shall be paid in periodic
installments in accordance with the Company’s regular payroll practices.

 

5.       Bonuses.

 

(a)       The Company agrees to pay Executive a one-time cash sign-on bonus of
$150,000 (the “Sign-On Bonus”), to be paid within thirty (30) days following the
Effective Date. If Executive’s employment with the Company is terminated by the
Company with Cause at any time during the Term or if Executive resigns without
Good Reason less than twelve (12) full months after the Effective Date,
Executive agrees to repay the full amount of the Sign-On Bonus. Executive
further agrees that Executive will repay the Sign-On Bonus by no later than the
effective date of the employment termination, and that any outstanding balance
on such repayment obligation is delinquent and immediately collectable the day
following the effective date of termination.

 

(b)       During the Initial Term, Executive shall be eligible to receive two
(2) cash performance bonuses, each worth a target value of $75,000
(individually, an “Initial Term Performance Bonus” and collectively, the
“Initial Term Performance Bonuses”), if the Company and Executive meet or exceed
certain performance targets to be adopted by the Compensation Committee of the
Board (the “Compensation Committee”). Executive shall be responsible for
proposing the relevant performance targets for each of the Initial Term
Performance Bonuses to the Compensation Committee, but only those performance
targets actually adopted by the Compensation Committee, in its discretion, shall
apply to the Initial Term Performance Bonuses. The Compensation Committee shall
solely determine whether the Company and Executive have satisfied the relevant
performance targets. The first Initial Term Performance Bonus shall be evaluated
based on the Company and Executive’s performance from the Effective Date through
the end of the second quarter of calendar year 2020. If Executive is employed by
the Company as of the last day of the second quarter of calendar year 2020 and
if the Compensation Committee, in its sole discretion, determines that the first
Initial Term Performance Bonus has been earned based on the satisfaction of the
relevant performance targets, Executive shall be paid within thirty (30) days
after the Company’s 2020 second quarter financial statements are approved by the
Audit Committee of the Board (the “Audit Committee”) for inclusion in the
Company’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2020,
but, in any event, any payment shall be made no later than March 15, 2021. The
second Initial Term Performance Bonus shall be evaluated based on the Company
and Executive’s performance throughout all of calendar year 2020. If Executive
is employed by the Company as of January 1, 2021 and if the Compensation
Committee, in its sole discretion, determines that the second Initial Term
Performance Bonus has been earned based on the satisfaction of the relevant
performance targets, Executive shall be paid within thirty (30) days after the
Company’s 2020 year-end financial statements are approved by the Audit Committee
for inclusion in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2020, but, in any event, any payment shall be made no later than
March 15, 2022.

 



2 

 

 

(c)       During the Subsequent Term, Executive shall be eligible to receive two
(2) performance bonuses, each worth a target value of $125,000 (individually, a
“Subsequent Term Performance Bonus” and collectively, the “Subsequent Term
Performance Bonuses”), if the Company and Executive meet or exceed certain
performance targets to be adopted by the Compensation Committee. Executive shall
be responsible for proposing the relevant performance targets for each of the
Subsequent Term Performance Bonuses to the Compensation Committee, but only
those performance targets actually adopted by the Compensation Committee, in its
discretion, shall apply to the Subsequent Term Performance Bonuses. The
Compensation Committee shall solely determine whether the Company and Executive
have satisfied the relevant performance targets. The first Subsequent Term
Performance Bonus shall be evaluated based on the Company and Executive’s
performance during the first and second quarters of calendar year 2021. If
Executive is employed by the Company as of the last day of the second quarter of
calendar year 2021 and if the Compensation Committee, in its sole discretion,
determines that the first Subsequent Term Performance Bonus has been earned,
Executive shall be paid within thirty (30) days after the Company’s 2021 second
quarter financial statements are approved by the Audit Committee for inclusion
in the Company’s Quarterly Report on Form 10-Q for the quarter ended June 30,
2021, but, in any event, any payment shall be made no later than March 15, 2022.
The second Subsequent Term Performance Bonus shall be evaluated based on the
Company and Executive’s performance throughout all of calendar year 2021. If
Executive is employed by the Company as of January 1, 2022 and if the
Compensation Committee, in its sole discretion, determines that the second
Subsequent Term Performance Bonus has been earned, Executive shall be paid
within thirty (30) days after the Company’s 2021 year-end financial statements
are approved by the Audit Committee for inclusion in the Company’s Annual Report
on Form 10-K for the year ended December 31, 2021, but, in any event, any
payment shall be made no later than March 15, 2023. The Subsequent Term
Performance Bonuses will be paid in a combination of cash and Restricted Stock
Units (“RSUs”) of the Company, with such combination to be determined by the
Compensation Committee taking into consideration the mix requested by Executive.

 

(d)       During each Additional Term, Executive shall be eligible to receive
one performance bonus per year worth a target value of $250,000 (the “Additional
Term Performance Bonus”), if the Company and Executive meet or exceed certain
performance targets to be adopted by the Compensation Committee. Executive shall
be responsible for proposing the relevant performance targets for the Additional
Term Performance Bonus to the Compensation Committee, but only those performance
targets actually adopted by the Compensation Committee, in its discretion, shall
apply to the Additional Term Performance Bonus. The Compensation Committee shall
solely determine whether the Company and Executive have satisfied the relevant
performance targets. The Additional Term Performance Bonus shall be evaluated
based on the Company and Executive’s performance throughout the entire calendar
year with which the Additional Term Performance Bonus corresponds (“Additional
Term Performance Bonus Year”). If Executive is employed by the Company as of
January 1 of the year immediately following the Additional Term Performance
Bonus Year and if the Compensation Committee, in its sole discretion, determines
that the Additional Term Performance Bonus has been earned, Executive shall be
paid within thirty (30) days after the Company’s year-end financial statements
for the Additional Term Performance Bonus Year are approved by the Audit
Committee for inclusion in the Company’s Annual Report on Form 10-K for the year
ended December 31 of the Additional Term Performance Bonus Year, but, in any
event, any payment shall be made no later than March 15 of the year that is two
(2) years immediately following the Additional Term Performance Bonus Year. The
Additional Term Performance Bonus will be paid in a combination of cash and RSUs
of the Company, with such combination to be determined by the Compensation
Committee taking into consideration the mix requested by Executive.

 



3 

 

 

6.       Severance Compensation. The Company may terminate Executive’s
employment by providing written notice of the termination date pursuant to
Section 12(h), subject to any additional notice requirements for a termination
for “Cause” set forth in Section 12(c).

 

(a)       If the Company terminates Executive’s employment for a reason other
than Executive’s death, Disability, or Cause, or if Executive terminates his
employment for Good Reason, and with respect to clause (iv), subject to
Executive’s satisfying the Release conditions described in Section 6(c), then
the Company shall pay or provide all of the following to Executive: (i)
reimbursement of any and all reasonable business expenses paid or incurred by
Executive through the termination date in connection with and related to the
performance of Executive’s duties and responsibilities for the Company; (ii)
receipt of any accrued but unused vacation through the termination date in
accordance with Company policy, as in effect as of the date of termination;
(iii) receipt of any earned but unpaid Base Salary accrued through Executive’s
last date of employment with the Company; and (iv) receipt of an amount equal to
a portion of the Executive’s Base Salary, as set forth in Section 6(b) below
(all of these payments listed in clauses (i) through (iv) are collectively the
“Separation Payment”).

 

(b)       The Base Salary portion of the Separation Payment described in Section
6(a)(iv) above shall be six (6) months of Executive’s Base Salary (at the rate
that was in effect at the time of termination), less Base Salary paid to
Executive for any portion of the Notice Period (defined below) that Executive is
directed by the Company not to work.

 

(c)       Subject to the condition that Executive executes an agreement
releasing the Company and its affiliates from any liability associated with
Executive’s employment with the Company in form and terms satisfactory to the
Company (the “Release”) and that all time periods imposed by law permitting
cancellation or revocation of the Release by Executive shall have passed or
expired (the “Release Effective Date”), the Company will pay Executive any
amount owed pursuant to Section 6(a)(iv) on the Company’s regular payroll dates
starting on the first payroll date following the Release Effective Date (and the
payment on such first payroll date will include all payments that were not paid
between the last day of employment and such first payroll date). Notwithstanding
the foregoing, if the Release could become effective during the calendar year
following the calendar year of the date of termination, then no such payments
that constitute “deferred compensation” under Internal Revenue Code Section 409A
shall be made earlier than the first day of the calendar year following the
calendar year of the date of termination.

 

7.       Initial Equity Award. The Company will recommend to the Compensation
Committee that: (a) Executive be awarded RSUs covering 88,766 of the Company’s
common stock under the AudioEye, Inc. 2019 Equity Incentive Plan (the “Plan”);
and (b) such granted RSUs vest annually in equal installments over a three (3)
year period from the date the RSUs are awarded, subject to Executive’s continued
employment on each vesting date; provided, however, that if a change in control
occurs (as determined under the terms of the Plan), any such remaining unvested
RSUs shall be subject to the terms of the Plan relating to such change in
control. RSUs approved by the Compensation Committee will be awarded to
Executive subject to Executive’s execution of an award agreement acceptable to
the Company.

 



4 

 

 

8.       Deductions and Withholdings. The Company shall deduct and withhold,
from all payments made pursuant to this Agreement, including but not limited to
the Base Salary, all applicable taxes, including income tax, FICA and FUTA, and
other deductions and withholdings required by law.

 

9.       Clawback Rights. All amounts paid to Executive by the Company during
the Term and any time thereafter (other than Executive’s Base Salary, the
Sign-On Bonus, the Initial Term Performance Bonuses, the Subsequent Term
Performance Bonuses, any Additional Term Performance Bonus, accrued but unused
vacation, reimbursement of expenses pursuant to Section 10, and the Separation
Payment) and any and all stock based compensation (such as options, stock, stock
unit, and other equity awards) granted during the Term and any time thereafter
(collectively, the “Clawback Benefits”) shall be subject to the Company’s
“Clawback Rights” as follows: during the period that Executive is employed by
the Company and upon the termination or expiration of Executive’s employment and
for a period of three (3) years thereafter, if any of the following events
occur, Executive agrees to repay or surrender to the Company the Clawback
Benefits if a restatement (a “Restatement”) of any financial results from which
any Clawback Benefits to Executive shall have been determined (such restatement
resulting from material non-compliance of the Company with any financial
reporting requirement under the federal securities laws and shall not include a
restatement of financial results resulting from subsequent changes in accounting
pronouncements or requirements which were not in effect on the date the
financial statements were originally prepared), then Executive agrees to
immediately repay or surrender upon demand by the Company any Clawback Benefits
which were determined by reference to any Company financial results which were
later restated, but only to the extent the Clawback Benefits amounts paid exceed
the Clawback Benefits amounts that would have been paid, based on the
restatement of the Company’s financial information. All Clawback Benefits
amounts resulting from such Restatements shall be retroactively adjusted by the
Compensation Committee (or the Board, if there is no Compensation Committee) to
take into account the restated results and if any excess portion of the Clawback
Benefits resulting from such restated results is not so repaid or surrendered by
Executive within ninety (90) days of the revised calculation being provided to
Executive by the Company following a publicly announced restatement, the Company
shall have the right to take any and all action to effectuate such adjustment.
For the avoidance of doubt, nothing in this Section 9 shall infringe on
Executive’s entitlement to the Base Salary.

 

The Clawback Rights shall terminate following a Change of Control, subject to
applicable law, rules and regulations. The amount of Clawback Benefits to be
repaid or surrendered to the Company shall be determined by the Compensation
Committee (or the Board, if there is no Compensation Committee) in accordance
with applicable law, rules and regulations. All determinations by the
Compensation Committee (or the Board, if there is no Compensation Committee)
with respect to the Clawback Rights shall be final and binding on the Company
and Executive. The parties acknowledge it is their intention that the foregoing
Clawback Rights as relates to Restatements conform in all respects to the
provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 (the “Dodd Frank Act”) and requires recovery of all “incentive-based”
compensation, pursuant to the provisions of the Dodd Frank Act and any and all
rules and regulations promulgated thereunder from time to time in effect.
Accordingly, the terms and provisions of this Agreement shall be deemed
automatically amended from time to time to assure compliance with the Dodd Frank
Act and such rules and regulation as hereafter may be adopted and in effect.

 



5 

 

 

10.       Expenses. Executive shall be entitled to prompt reimbursement by the
Company for all reasonable ordinary and necessary travel, entertainment, and
other expenses incurred by Executive while employed (in accordance with the
policies and procedures established by the Company for its senior executive
officers) in the performance of his duties and responsibilities under this
Agreement; provided, that Executive shall properly account for such expenses in
accordance with Company policies and procedures.

 

11.       Other Benefits; Vacation. During the Term, Executive shall be eligible
to participate in incentive, stock purchase, savings, retirement (401(k)), and
welfare benefit plans, including, without limitation, health, medical, dental,
vision, life (including accidental death and dismemberment) and disability
insurance plans to the extent provided by the Company generally to its employees
(collectively, “Benefit Plans”), in substantially the same manner and at
substantially the same levels as the Company makes such opportunities available
to the Company’s managerial or salaried executive employees, subject to the
terms and conditions, including eligibility provisions, of any such Benefit
Plans, which may be amended or terminated from time to time. During the Term,
Executive shall be entitled to accrue, on a pro rata basis, twenty (20) paid
vacation days per year, which if not taken, will accrue and be carried forward
into the next year. No carry forward of vacation past the second year will be
granted without the approval of the Compensation Committee. Vacation shall be
taken at such times as are mutually convenient to Executive and the Company and
no more than twenty (20) consecutive days shall be taken at any one time without
the advance written approval of the Board.

 

12.       Termination of Employment.

 

(a)       Death. If Executive dies during the Term, this Agreement and
Executive’s employment with the Company shall automatically terminate and the
Company shall have no further obligations to Executive or his heirs,
administrators or executors with respect to compensation and benefits accruing
thereafter, except for the obligation to pay to Executive’s heirs,
administrators or executors: (i) any earned but unpaid Base Salary accrued
through the date of death, (ii) reimbursement of any and all reasonable business
expenses paid or incurred by Executive in connection with and related to the
performance of his duties and responsibilities for the Company during the period
ending on the date of death, and (iii) any accrued but unused vacation through
the date of death in accordance with Company policy.

 

(b)       Disability. In the event that, during the Term Executive shall be
prevented from performing, with or without reasonable accommodation, his
essential duties and responsibilities of the Position by reason of Disability
(as defined below), this Agreement and Executive’s employment with the Company
shall automatically terminate and the Company shall have no further obligations
or liability to Executive or his heirs, administrators or executors with respect
to compensation and benefits accruing thereafter, except for the obligation to
pay Executive or his heirs, administrators or executors: (i) any earned but
unpaid Base Salary accrued through Executive’s last date of employment with the
Company, (ii) reimbursement of any and all reasonable business expenses paid or
incurred by Executive in connection with and related to the performance of his
duties and responsibilities for the Company during the period ending on the
termination date, and (iii) any accrued but unused vacation through the
termination date in accordance with Company policy. For purposes of this
Agreement, “Disability” shall mean a physical or mental disability that prevents
the performance by Executive, with or without reasonable accommodation, of the
essential duties of the Position for a period of not less than an aggregate of
three (3) months during any twelve (12) consecutive months. 

 



6 

 

 

(c)       By the Company for Cause.

 

(1)       At any time during the Term, the Company may terminate this Agreement
and Executive’s employment hereunder for Cause. For purposes of this Agreement,
“Cause” shall consist of a termination due to the following, as specified in the
Notice of Termination provided pursuant to Section 12(h) (and in each case
Executive fails to cure within thirty (30) days of delivery of such Notice of
Termination, except as to clauses (E) or (F), which shall not be subject to
cure): (A) Executive’s failure to substantially perform the fundamental duties
and responsibilities associated with the Position for any reason other than a
physical or mental disability, including Executive’s failure or refusal to carry
out reasonable instructions; (B) Executive’s breach of any material written
Company policy; (C) Executive’s gross misconduct in the performance of
Executive’s duties for the Company; (D) Executive’s material breach of the terms
of this Agreement; (E) Executive being arrested or charged with any fraudulent
or felony criminal offense or any other criminal offense which reflects
adversely on the Company or reflects conduct or character that the Board
reasonably concludes is inconsistent with continued employment; or (F) any
criminal conduct that is a “statutory disqualifying event” (as defined under
federal securities laws, rules and regulations).

 

(2)       Prior to any termination for Cause, and subsequent to any applicable
thirty (30) day period of time within which Executive may be permitted to cure,
Executive will be given five (5) business days after receiving the Notice of
Termination to make a written request to appear (with counsel) before the full
Board to present information regarding his views on the Cause event. If
Executive appears before the Board, then at least a majority vote of the full
Board is required to terminate him for Cause.  If Executive fails to make a
written request for an appearance before the Board within five (5) business days
after delivery of the Notice of Termination, then the termination for Cause will
be effective at the end of that five (5) day period. After providing the notice
in the foregoing sentence, the Board may suspend Executive with full pay and
benefits until a final determination pursuant to this Section 12(c) has been
made.

 

(3)       Upon termination of this Agreement for Cause, the Company shall have
no further obligations or liability to Executive or his heirs, administrators or
executors with respect to compensation and benefits thereafter, except for the
obligation to pay Executive: (i) any earned but unpaid Base Salary accrued
through Executive’s last date of employment with the Company, (ii) reimbursement
of any and all reasonable business expenses paid or incurred by Executive in
connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date, and (iii) any accrued but unused vacation through the termination date in
accordance with Company policy.

 



7 

 

 

(d)       By the Company for a Reason Other than Cause, Death or Disability. At
any time during the Term, the Company may terminate this Agreement and
Executive’s employment with the Company for a reason other than Cause, death, or
Disability by providing a Notice of Termination to Executive at least thirty
(30) days prior to the intended date of termination, provided, however, the
Company in its sole discretion may direct Executive to cease performing services
for the Company during all or any portion of such thirty (30) day notice period
(the “Notice Period”), but will continue to pay the Base Salary and provide
benefits to Executive through the end of the Notice Period. The payments that
the Company will make to Executive (or, following his death, to Executive’s
heirs, administrators or executors) in the event that the Company terminates
this Agreement and Executive’s employment with the Company for a reason other
than Cause, death or Disability, are described in Section 6.

 

(e)       By Executive with Good Reason.

 

(1)       At any time during the Term, subject to the conditions set forth in
Section 12(e)(2) below, Executive may terminate this Agreement and Executive’s
employment with the Company for Good Reason. For purposes of this Agreement,
“Good Reason” shall mean the occurrence of any of the following events: (A) the
assignment, without Executive’s written consent, to Executive of a title that is
not an officer title; or (B) a material breach by the Company of this Agreement.

 

(2)       Notwithstanding any provision of Section 12(e) to the contrary,
Executive shall only be entitled to terminate this Agreement for Good Reason if:
(i) he shall have delivered Notice of Termination to the Company within ninety
(90) days of the date upon which the facts giving rise to Good Reason occurred
(the “Good Reason Date”) of his intention to terminate this Agreement and his
employment with the Company for Good Reason, and such Notice of Termination
specifies in reasonable detail the circumstances claimed to provide the basis
for such termination for Good Reason; (ii) the Company shall not have eliminated
the circumstances constituting Good Reason within thirty (30) days of its
receipt from Executive of such written notice; and (iii) Executive’s employment
with the Company ends within one hundred and twenty (120) days after the Good
Reason Date.

 

(3)       The payments that the Company will make to Executive (or, following
his death, to Executive’s heirs, administrators or executors) in the event that
Executive terminates this Agreement and his employment with the Company for Good
Reason are described in Section 6.       

 

(4)       Notwithstanding anything herein to the contrary, the benefits to
Executive under this Agreement shall be reduced by the amount of any insurance
proceeds payable to Executive, as determined by the Company, but only to the
extent that such reduction would not cause adverse tax consequences under
Section 409A of the Code (as defined below).

 

(f)       By Executive without Good Reason. At any time during the Term,
Executive shall be entitled to terminate this Agreement and Executive’s
employment with the Company without Good Reason by providing a Notice of
Termination to the Company at least thirty (30) days prior to the intended date
of termination; provided, however, the Company in its sole discretion may direct
Executive to cease performing services for the Company during all or any portion
of the Notice Period, but will continue to pay the Base Salary and provide
benefits to Executive through the end of the Notice Period. Upon termination by
Executive of this Agreement or Executive’s employment with the Company without
Good Reason, the Company shall have no further obligations or liability to
Executive or his heirs, administrators or executors with respect to compensation
and benefits thereafter, except for the obligation to pay Executive: (i) any
earned but unpaid Base Salary accrued through Executive’s last date of
employment with the Company, (ii) reimbursement of any and all reasonable
business expenses paid or incurred by Executive through the termination date in
connection with and related to the performance of Executive’s duties and
responsibilities for the Company, and (iii) any accrued but unused vacation
through the termination date in accordance with Company policy.

 



8 

 

 

(g)       Change of Control. For purposes of this Agreement, “Change of Control”
shall mean the occurrence of any one or more of the following: (i) the
accumulation (if over time, in any consecutive twelve (12) month period),
whether directly, indirectly, beneficially or of record, by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended) of 80% or more of the shares of the
outstanding common stock of the Company, whether by merger, consolidation, sale
or other transfer of shares of Company common stock (other than a merger or
consolidation where the stockholders of the Company prior to the merger or
consolidation are the holders of a majority of the voting securities of the
entity that survives such merger or consolidation), (ii) a sale of all or
substantially all of the assets of the Company, or (iii) during any period of
twelve (12) consecutive months, the individuals who, at the beginning of such
period, constitute the Board, and any new director whose election by the Board
or nomination for election by the Company’s stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the 12-month period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the Board; provided, however, that the
following acquisitions shall not constitute a Change of Control for the purposes
of this Agreement: (A) any acquisitions of Company common stock or securities
convertible, exercisable or exchangeable into Company common stock directly from
the Company, or (B) any acquisition of Company common stock or securities
convertible, exercisable or exchangeable into Company common stock by any
employee benefit plan (or related trust) sponsored by or maintained by the
Company.

 

(h)       Any termination of Executive’s employment by the Company or by
Executive (other than termination by reason of Executive’s death) shall be
communicated by written Notice of Termination to the other party of this
Agreement. For purposes of this Agreement, a “Notice of Termination” shall mean
a written notice which shall indicate the specific termination provision in this
Agreement relied upon and for a termination for Cause, Disability or for Good
Reason, shall set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated, provided, however, that failure to provide timely notification
shall not affect the employment status of Executive.

 

(i)       In the event of a termination of Executive’s employment with the
Company for any reason, Executive agrees not to disparage the Company or its
Board members, officers or other senior management employees, or say or do
anything that will adversely impact the Company’s business practices or the
reputation of the Company or its Board members, officers or management
employees. Notwithstanding the foregoing, this Section 12(i) does not apply to
Executive in (i) filing any pleading, or providing truthful oral or written
testimony, in any administrative, arbitration or judicial proceeding,
(ii) providing information pursuant to subpoena, court order, or similar legal
process, (iii) reporting violations of any law or regulation, or otherwise
providing truthful information, to any government or regulatory agencies, or in
any document required to be filed with the SEC, or (iv) otherwise engaging in
whistleblower activity protected by the Securities Exchange Act of 1934, the
Dodd Frank Act, or any rules or regulations issued thereunder, including,
without limitation, SEC Rule 21F-17.

 



9 

 

 

13.       Confidential Information.

 

(a)       Disclosure of Confidential Information. Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
proprietary and confidential information relating to the business of the
Company, its subsidiaries and their respective businesses, that he is aware of
only as a consequence of his employment, and which has value to the Company
because it is not generally known to this Company’s competitors (“Confidential
Information”), including but not limited to, information regarding its products,
methods, formulas, software code, patents, sources of supply, customer dealings,
data, know-how, trade secrets and its business plans and financial information
Executive acknowledges that such information is of great value to the Company,
is the sole property of the Company, and has been and will be acquired by him in
confidence. In consideration of the obligations undertaken by the Company
herein, Executive will not, at any time, during or after his employment
hereunder, use, reveal, divulge, disclose or make known to any person, any
Confidential Information acquired or created by Executive during the course of
his employment. Nothing in this Section 13 prohibits Executive from using or
disclosing Confidential Information, in the course and scope of his employment,
to employees and/or agents of the Company who have a need to know and/or receive
such Confidential Information to perform their duties on behalf of the Company.
The provisions of this Section 13 shall survive the termination of Executive’s
employment hereunder for so long as the information at issue meets the
definition of “Confidential Information.” Confidential Information shall not
include : (i) information which was in Executive’s possession or within
Executive’s knowledge before the Company disclosed it to Executive; (ii)
information voluntarily disclosed to the public by the Company, except where
such public disclosure is made by Executive without authorization from the
Company; (iii) information which was independently developed and disclosed by
others; (iv) information which has lawfully entered the public domain; or (v)
information obtained from a third party that was not known by Executive to be
bound by a confidentiality agreement or other obligation of confidentiality to
the Company or any other party with respect to such information.

 

(b)       Executive affirms that he will not rely upon the protected trade
secrets or confidential or proprietary information of any prior employer(s) in
providing services to the Company or its subsidiaries.

 

(c)       In the event that Executive’s employment with the Company terminates
for any reason, Executive shall deliver forthwith to the Company any and all
originals and copies, including those in electronic or digital formats, of
Confidential Information; provided, however, Executive shall be entitled to
retain (i) papers and other materials of a personal nature, including, but not
limited to, photographs, correspondence, personal diaries, calendars and
rolodexes, personal files and phone books, (ii) information showing his
compensation or relating to reimbursement of expenses, and (iii) information
that he reasonably believes may be needed for tax purposes.

 



10 

 

 

(d)       Notwithstanding any provision of this Agreement to the contrary, under
18 U.S.C. §1833(b), “An individual shall not be held criminally or civilly
liable under any Federal or State trade secret law for the disclosure of a trade
secret that (A) is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.” Nothing in this Agreement or any
other Company policy is intended to conflict with this statutory protection, and
no Company director, officer, or member of management has the authority to
impose any rule to the contrary.

 

14.       Non-Competition and Non-Solicitation.

 

(a)       Executive agrees and acknowledges that the restrictions set forth
herein are reasonable and necessary to protect the Company’s legitimate business
interests and do not impose undue hardship or burdens on Executive. Executive
also acknowledges that the technology, software, and related products and
services developed or provided by the Company and its affiliates relating to
ADA-related and other digital accessibility compliance requirements and
enhancements are or are intended to be sold, provided, licensed and/or
distributed to customers and clients primarily in and throughout the United
States (the “Territory”) and that Executive’s responsibilities extend throughout
the Territory (to the extent the Company comes to operate, either directly or
through the engagement of a distributor or joint or co-venturer, or sell a
significant amount of its products and services to customers located, in areas
other than the United States during the Term, the definition of Territory shall
be automatically expanded to cover such other areas in which the Company did
business at the time Executive’s employment with the Company terminates). For
purposes of this Agreement, the “Business” of the Company means: the
development, marketing and sale and licensing of technology, software, and
related products and services relating to ADA and other digital accessibility
federal, state and local compliance requirements. Executive further acknowledges
and agrees that the Territory, scope of prohibited competition with the
Business, and time duration set forth in the non-competition restrictions set
forth below are reasonable and necessary to maintain the value of the
Confidential Information of, and to protect the goodwill and other legitimate
business interests of, the Company, its affiliates and/or its clients or
customers. The provisions of this Section 14 shall survive the termination of
Executive’s employment hereunder.

 

(b)       Executive hereby agrees and covenants that he shall not during the
Restricted Period and within the Territory, without the prior written consent of
the Company, directly or indirectly:

 



11 

 

 

(1)       perform services the same or substantially similar to those he
provides to the Company pursuant to this Agreement for any person or entity in
competition with the Company in the Business;

 

(2)       Recruit, solicit or hire, or attempt to recruit, solicit or hire any
current or former employee, or independent contractor of the Company who was
employed by or contracted with the Company any time during the final year of
Executive’s employment with the Company, to leave the employment (or independent
contractor relationship) thereof, whether or not any such employee or
independent contractor is party to an employment agreement, for the purpose of
competing with the Company in the Business; or

 

(3)       Attempt to solicit or accept from any customer of the Company, with
whom Executive had material contact during the last year of Executive’s
employment with the Company for the purpose of offering, selling or providing
any product or service competitive with the Company’s Business with such
customer.

 

With respect to the activities described in Sections 14(b)(1), (2), (3) and (4)
above, the restrictions of this Section 14(b) shall apply during the Term and
until one (1) year after the termination of Executive’s employment with the
Company (including upon expiration of the Agreement) (the “Restricted Period”);
provided, however, that if this Agreement or Executive’s employment is
terminated by Executive for Good Reason or by the Company without Cause, then
the restrictions of this Section 14(b) shall terminate concurrently with the
termination and shall be of no further effect. In the event that any provision
of this Section 14 is determined by a court of competent jurisdiction to be
unenforceable, such provision shall not render the entire Section 14
unenforceable but, to the extent possible, the court may appropriately modify
this Section 14 to render such provision enforceable.

 

15.       Inventions. All systems, inventions, discoveries, apparatus,
techniques, methods, know-how, formulae or improvements made, developed or
conceived by Executive during Executive’s employment by the Company that (i) are
directly relevant to the Company’s business as then constituted, (ii) are
developed as a part of the tasks and assignments that are the duties and
responsibilities of Executive, and (iii) were created using substantially the
Company’s resources, such as time, materials and space, shall be and continue to
remain the Company’s exclusive property, without any added compensation or any
reimbursement for expenses to Executive, and upon the conception of any and
every such invention, process, discovery or improvement and without waiting to
perfect or complete it, Executive promises and agrees that Executive will
immediately disclose it to the Company and to no one else and thenceforth will
treat it as the property and secret of the Company. Executive will also execute
any instruments requested from time to time by the Company to vest in it
complete title and ownership to such invention, discovery or improvement and
will, at the request of the Company, do such acts and execute such instruments
as the Company may require, but at the Company’s expense to obtain patents,
trademarks or copyrights in the United States and foreign countries, for such
invention, discovery or improvement and for the purpose of vesting title thereto
in the Company, all without any reimbursement for expenses (except as provided
in Section 10 or otherwise) and without any additional compensation of any kind
to Executive.

 



12 

 

 

16.       Section 409A.

 

The provisions of this Agreement are intended to comply with or meet an
exemption from Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and any final regulations and guidance promulgated thereunder
(“Section 409A”) and shall be construed in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.

 

To the extent that Executive will be reimbursed for costs and expenses or
in-kind benefits, except as otherwise permitted by Section 409A, (a) the right
to reimbursement or in-kind benefits is not subject to liquidation or exchange
for another benefit, (b) the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year; provided that the foregoing clause (b) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect and (c) such payments shall be made on or
before the last day of the taxable year following the taxable year in which the
expense was incurred.

 

A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
constitutes a “Separation from Service” within the meaning of Section 409A and,
for purposes of any such provision of this Agreement references to a
“termination,” “termination of employment” or like terms shall mean Separation
from Service.

 

Each installment payable hereunder shall constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b), including Treasury
Regulation Section 1.409A-2(b)(2)(iii). Each payment that is made within the
terms of the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4) is intended to meet the “short-term deferral” rule. Each other
payment is intended to be a payment upon an involuntary termination from service
and payable pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii), et.
seq., to the maximum extent permitted by that regulation, with any amount that
is not exempt from Code Section 409A being subject to Code Section 409A.

 

Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A, any payment otherwise
due to Executive on or within the six (6) month period following Executive’s
termination will accrue during such six (6) month period and will become payable
in one lump sum cash payment on the date six (6) months and one (1) day
following the date of Executive’s termination of employment, to the extent
required to avoid any adverse tax consequences under Section 409A. Any remaining
payment(s) will be payable in accordance with the payment schedule applicable to
each payment or benefit. Notwithstanding anything herein to the contrary, if
Executive dies following termination but prior to the six (6) month anniversary
of Executive’s termination date, then any payments delayed in accordance with
this paragraph will be payable in a lump sum as soon as administratively
practicable after the date of Executive’s death and all other amounts will be
payable in accordance with the payment schedule applicable to each payment or
benefit, to the extent and in a manner consistent with Section 409A.

 



13 

 

 

17.       Miscellaneous.

 

(a)       Executive acknowledges that the services to be rendered by him under
the provisions of this Agreement are of a special, unique and extraordinary
character and that it would be difficult or impossible to replace such services.
Furthermore, the parties acknowledge that monetary damages alone would not be an
adequate remedy for any breach by Executive of Section 13 or Section 14 of this
Agreement. Accordingly, Executive agrees that any breach by Executive of Section
13 or Section 14 of this Agreement shall entitle the Company, in addition to all
other legal remedies available to it, to apply to any court of competent
jurisdiction to seek to enjoin such breach. The parties understand and intend
that each restriction agreed to by Executive hereinabove shall be construed as
separable and divisible from every other restriction, that the unenforceability
of any restriction shall not limit the enforceability, in whole or in part, of
any other restriction, and that one or more or all of such restrictions may be
enforced in whole or in part as the circumstances warrant. In the event that any
restriction in this Agreement is more restrictive than permitted by law in the
jurisdiction in which the Company seeks enforcement thereof, such restriction
shall be limited to the extent permitted by law. The remedy of injunctive relief
herein set forth shall be in addition to, and not in lieu of, any other rights
or remedies that the Company may have at law or in equity.

 

(b)       Neither Executive nor the Company may assign or delegate any of their
rights or duties under this Agreement without the express written consent of the
other; provided, however, that the Company shall have the right to delegate its
obligation of payment of all sums due to Executive hereunder, provided that such
delegation shall not relieve the Company of any of its obligations hereunder.

 

(c)       During the Term, the Company (i) shall indemnify and hold harmless
Executive and his heirs and representatives as, and to the extent, provided in
the Company’s bylaws and (ii) shall cover Executive under the Company’s
directors’ and officers’ liability insurance on the same basis as it covers
other senior executive officers and directors of the Company.

 

(d)       This Agreement constitutes and embodies the full and complete
understanding and agreement of the parties with respect to Executive’s
employment by the Company (it being understood that the Plan and RSU award
agreement shall apply to RSUs that may be awarded pursuant to Section 7),
supersedes all prior understandings and agreements, whether oral or written,
between Executive and the Company, and shall not be amended, modified or changed
except by an instrument in writing executed by the party to be charged. The
invalidity or partial invalidity of one or more provisions of this Agreement
shall not invalidate any other provision of this Agreement. No waiver by either
party of any provision or condition to be performed shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same time or any prior or
subsequent time.

 

(e)       This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.

 



14 

 

 

(f)       The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

(g)       All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered, sent by registered or certified mail,
return receipt requested, postage prepaid, or by reputable national overnight
delivery service (e.g. Federal Express) for overnight delivery to the Company at
its principal executive office or to Executive at his address of record in the
Company’s records, or to such other address as either party may hereafter give
the other party notice of in accordance with the provisions hereof. Notices
shall be deemed given on the sooner of the date actually received or the third
business day after deposited in the mail or one business day after deposited
with an overnight delivery service for overnight delivery.

 

(h)       This Agreement shall be governed by and construed in accordance with
the internal laws of the State of Georgia without reference to principles of
conflicts of laws and each of the parties hereto irrevocably consents to the
exclusive jurisdiction and venue of the federal and state courts located in the
County of Cobb, State of Georgia.

 

(i)       This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but which together
shall constitute one of the same instrument. The parties hereto have executed
this Agreement as of the date set forth above.

 

(j)       Executive represents and warrants to the Company that he has the full
power and authority to enter into this Agreement and to fully perform his
obligations hereunder and that the execution and delivery of this Agreement and
the performance of all of his obligations under this Agreement will not conflict
with any agreement to which Executive is a party. The parties agree that
Executive’s breach of this Section 17(j) shall constitute a material breach of
this Agreement as described in Section 12(c)(1) herein.

 

(k)       The Company represents and warrants to Executive that it has the full
power and authority to enter into this Agreement and to perform its obligations
hereunder and that the execution and delivery of this Agreement and the
performance of its obligations hereunder will not conflict with any agreement to
which the Company is a party.

 

[Remainder of page intentionally left blank; signature page follows.]

 

15 

 

 

IN WITNESS WHEREOF, Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.

 



  THE COMPANY:           AUDIOEYE, INC.           By: /s/ Carr Bettis     Name:
Carr Bettis     Title: Executive Chairman           EXECUTIVE:           /s/
Heath Thompson   Heath Thompson

 



16 

